Citation Nr: 0606603	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  04-16 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for residuals, shell fragment wound (SFW) of the abdomen, 
status post surgical exploration, with abdominal pain.   


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1967 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision in which 
the RO continued a 10 percent rating for residuals, shell 
fragment wound, stomach rated as a scar.  The veteran filed a 
notice of disagreement (NOD) in March 2003.  By rating action 
of March 2004, a Decision Review Officer (DRO) of the RO 
recharacterized service-connected disability as residuals, 
shell fragment wound of the abdomen, status post surgical 
exploration, with abdominal pain and increased the disability 
rating from 10 percent to 30 percent, effective February 7, 
2002, the date of the claim.  The RO issued a statement of 
the case (SOC) in March 2004.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in May 2004.

In a January 2005 decision, the RO, inter alia, continued the 
30 percent rating for residuals, shell fragment wound of the 
abdomen, status post surgical exploration, with abdominal 
pain.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's residuals of a gunshell fragment wound to 
the abdomen consist of the veteran's subjective complaints of 
pain, and objective evidence of of muscle strain and 
abdominal pain/tenderness; these symptoms are reflective of 
no more than a moderately severe disability to Muscle Group 
XIX.

3.  The veteran's residual scars are described as well-
healed, non-adherent, non- tender, and essentially 
asymptomatic.





CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals, SFW of the abdomen, status post surgical 
exploration, with abdominal pain, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.55, 4.56, 4.73, 4.118, Diagnostic Codes 
7804 and 5319 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to render a 
fair decision on the claim on appeal has been accomplished.

In the May 2002 notice letter and the March 2004 SOC, the RO 
notified the veteran and his representative of the legal 
criteria governing the claim, the evidence that had been 
considered in connection with the appeal, and the bases for 
the denial of the claim.  After each, they were afforded 
ample opportunity to respond.  Hence, the Board finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support the claim, and has been 
afforded sufficient opportunity to present such information 
and evidence..

The Board also finds that the May 2002 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Furthermore, the RO 
requested that the veteran provide to the RO any evidence or 
information pertaining to his claim.

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
his possession that pertains to the claim.  As explained 
above, all four content of notice requirements have been met 
in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," the Secretary receives a complete or 
substantially complete application for VA- administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran 
before and after the November 2002 rating action on appeal 
and well after a substantially complete application was 
received.  The Board finds that the lack of full, pre-
adjudication notice in this appeal does not, in any way, 
prejudice the veteran.  In this regard, the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, with respect to the matter herein 
decided, any delay in issuing the section 5103(a) notice was 
not prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that the claim was 
fully developed and re-adjudicated after notice was provided.  
As indicated above, the rating actions, May 2002 RO letter, 
and the SOC, have repeatedly explained to the veteran what 
was needed to substantiate his claim. Furthermore, in the May 
2002 notice letter, the RO advised the veteran of VA's 
responsibilities to notify and assist him in his claims.  
After the notice letter and SOC, the veteran and his 
representative was afforded an opportunity to respond.  The 
veteran had not otherwise identified any medical treatment 
providers (in addition to those identified below) from whom 
he wanted the RO to obtain records.
 
The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim 
currently under consideration.  The RO has obtained VA 
medical records and has arranged for the veteran to undergo 
VA examinations in connection with his claim including the 
most recent VA examination in February 2004; the report of 
which is associated with the claims file.  Moreover, the 
veteran has been given the opportunity to submit evidence and 
argument to support his claim, which he and his 
representative have done.  Significantly, neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any additional, existing evidence 
that is pertinent to the claim on appeal that has not been 
obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2004).

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.

II.  Background

Service medical records reflect that, in March 1969, the 
veteran was put on a physical profile as a result of 
perforation of the stomach.  A June 1969 record reflects that 
the veteran was hit by shrapnel in Vietnam and suffered a 
stomach perforation.  He was operated upon and felt pain in 
that area on exercise.  On physical examination it was noted 
that the veteran had a well healed scare over his stomach 
area with no evidence of an incisional hernia.  The November 
1970 separation examination indicated that the veteran had 
surgery for a perforated stomach as a result of gun shot 
wounds and he was doing well now.  His abdomen was evaluated 
as clinically normal.

In a June 1975 rating decision, the RO granted service 
connection for residuals of shrapnel wound to the stomach, 
rated as 10 percent disabling (as a tender scar under 
Diagnostic Code 7804), effective May 16, 1975.

An April 1999 VA examination report reflects an impression of 
abdominal discomfort, probably muscular in origin;  
incidentally, no incisional hernias could be detected.  

On VA examination in August 2001, the veteran complained of 
stomach sensitivity to certain foods and feeling nauseated 
when he ate.  He stated that he felt this had bothered him 
since he had the injury and surgery in service.  When asked 
about alcohol consumption, the veteran stated that he only 
drank heavily on weekends.  The examiner noted that the 
veteran had no real discomfort where the scars were and his 
abdomen was clear.  Examination findings include a midline 
10-inch scar which began about 7 inches above the umbilicus 
and curves around to his left of the umbilicus, for a total 
of about a 10-inch scar.  The surrounding skin was very well 
healed.  The veteran had bowel sounds in all four quadrants.  
His abdominal muscles were taut and well developed.  The 
examiner noted that the veteran had some, almost invisible 
hairline staples and scars from surgery on each side of the 
midline main scar.  The scars were not adhered to the 
underlying surface, they were freely movable, and they were 
not disfiguring.  The examiner also noted that there was no 
neurological or functional disability from the scars and that 
the scars themselves appeared to be very well healed and very 
well done.  The examiner's impression was that the veteran 
had an aversion and food dislike and probably had somewhat of 
a gastritis from the weekend drinking.  The examiner further 
noted that the veteran's scars were without residual.

In an October 2001 rating decision, the RO continued the 10 
percent rating for residuals, shell fragment wound of the  
stomach, rated as a tender scar.

In February 2002, the veteran filed a claim for an increased 
rating.  

In a November 2002 decision, the RO continued the 10 percent 
rating for residuals, shell fragment wound of the  stomach, 
rated as a tender scar.

A February 2003 VA outpatient record reflects that the 
veteran complained of occasional pain in his abdomen and that 
he felt he still had some clips from the surgery in service.  
The examiner noted that the veteran had no difficulty in 
eating or swallowing.  He noted that there was a surgical 
scar in the mid abdominal region, soft, active bowel sounds.  
No murmurs.  There was some tenderness on palpation near the 
incisional areas.  Impression was status post shrapnel injury 
service connected.  

The veteran's March 2003 Notice of Disagreement (NOD) 
reflects his and  his representative's contentions that the 
veteran should be separately rated for a scar and a stomach 
condition since his stomach condition was so much more than 
just a scar.  He stated that he had surgery for the wounds 
and a number of staples as well as having had a foot of 
intestines and his appendix removed.  He reported that they 
showed up in clumps with adhesions formed around them as 
shown in x-rays done at the VA Medical Center (VAMC) in 
Syracuse in 1988 and recent x-rays at the VA North Country 
Clinic in Massena.  The veteran stated that he was informed 
by doctors at the VAMC Syracuse that he had a piece of 
shrapnel on his left side and it was in a crucial area.  The 
veteran reported gastric problems with his stomach and that 
he had tearing pains whenever he lifted as well as pains when 
he coughed from a cold.  The veteran and his representative 
asserted that the veteran should have been rated for his 
stomach condition years ago, not just the exterior scar and 
that this would appear to be clear and unmistakable error.  

A June 2003 CT scan of the abdomen with contrast revealed 
that the liver, spleen, pancreas, kidneys and adrenal glands 
were unremarkable in appearance.  There was no adenopathy and 
no ascites within the abdomen.  The impression was an 
unremarkable CT.  

An August 2003 VA outpatient record reflect that the veteran 
complained of abdominal pain.  The diagnosis was abdominal 
pain, etiology unknown, possibly secondary to the veteran's 
shrapnel wounds or adhesions from surgery.

A September 2003 VA GI outpatient record reflects that the 
veteran complained of abdominal pain for several years and 
the bases line pain continued.  The veteran stated that over 
the years the pain had increased, specifically when he lifted 
100 pounds or more of weight or pushed a heavy load.  The 
veteran stated that the pain did not increase with walking 
and other physical activity that did involve lifting weights.  
The veteran stated he had no nausea or vomiting.  On 
examination, the physician noted scaphoid abdomen.  It was 
soft and tender.  When the veteran was made to do leg raising 
test, when both legs were raised and the abdominal muscles 
put on stretch, the veteran complained of band-like pain 
across the lower chest and upper abdomen, but there was no 
point tenderness.  No hepatosplenomegaly and no masses.  The 
assessment was upper abdominal pain probably unrelated to the 
GI tract. The examiner commented that it sounded 
musculoskeletal.  

On VA examination in February 2004, the examiner noted that 
the claims file was reviewed.  The veteran complained of 
always having pain in the abdomen and that he felt it had 
become worse.  He found that lifting would aggravate it and 
coughing would cause discomfort. He noted examination 
involving abdominal palpation would produce soreness lasting 
for several days.  The examiner noted that the veteran did 
not have any symptoms suggesting visceral pain.  On 
examination, there was a one centimeter by one millimeter 
shrapnel entry wound in the left flank.  It was not 
discolored, fixed, tender, depressed or raised.  There was a 
surgical scar extending from the xiphoid to about three 
centimeters below the umbilicus.  The scar was three to four 
millimeters wide and was not elevated or depressed. There 
were lateral suture scars present which were not inflamed or 
depressed.  The major scar was nontender and noninflamed.  It 
was fixed to the superficial underlying tissue.  The examiner 
also noted that there was significant tenderness of the upper 
abdominal musculature bilaterally.  The impression was 
postoperative abdominal muscle strain and tenderness.  

In a March 2004 decision, a Decision Review Officer (DRO) 
recharacterized the veteran's disability as residuals, shell 
fragment wound of the abdomen, status post surgical 
exploration, with abdominal pain and assigned a 30 percent 
disability rating under diagnostic codes 7804-5319, effective 
February 7, 2002, the date of the claim.   

In his May 2004 substantive appeal, the veteran  reiterated 
his prior assertions that he should be separately rated for 
scars and a stomach condition, and that his stomach condition 
was clearly and erroneously rated as a scar in the original 
rating decision.  The veteran also stated that the scar was 
not even rated in March 2004.  

In a January 2005 decision, the RO continued the 30 percent 
disability rating for residuals, shell fragment wound of the 
abdomen, status post surgical exploration, with abdominal 
pain.  The RO noted that the February 2004 VA examination 
report reflected that the veteran abdominal scar was 
nontender and noninflamed, but t that it was fixed to the 
underlying tissue.  The RO also noted that the scar had been 
addressed in the March 2004 SOC.  



III.  Analysis

The veteran is seeking an increased disability rating for his 
service-connected residuals of SFW of the abdomen   He 
essentially contends that the symptomatology associated with 
the residual injury to his abdomen from the SFW is more 
severe than is contemplated by the currently assigned 
disability rating.  

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The 30 percent rating for the veteran's residuals of SFW of 
the abdomen are  has been assigned under Diagnostic Codes 
7804-5319.  Hyphenated diagnostic codes are used when a 
rating under one code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned.  38 C.F.R. § 4.27 (2005).  In this case, the  
hyphenated diagnostic code appears to be indicative of muscle 
injury (involving muscles of the torso and neck, Diagnostic 
5319) formerly rated as a tender scar ( Diagnostic Code 7804) 
, Diagnostic Code 5319 is utilized to rate residuals of 
injury to Muscle Group XIX, namely the muscles of the 
abdominal wall, such as the rectus abdominis, external 
oblique, internal oblique, transversalis, and quadratus 
lumborum. The function of these muscles is support and 
compression of abdominal wall and lower thorax, flexion and 
lateral motions of the spine, and synergists in strong 
downward movements of the arm.  Under Diagnostic Code 5319, a 
30 percent rating is warranted for moderately severe muscle 
injury, and a 50 percent rating is warranted for severe 
muscle injury.  38 C.F.R. § 4.73, Diagnostic Code 5319 
(2005).

The type of injury associated with a moderate disability of 
muscles requires a showing of a through-and-through or deep 
penetrating wound by a small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring. The 
service department record or other evidence must show 
hospitalization for a prolonged period for treatment of the 
wound. There must be a record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in 38 C.F.R. § 4.56(c) and, if present, evidence of inability 
to keep up with work requirements. Objective findings must 
include entrance and (if present) exit scars indicating the 
track of the missile through one or more muscle groups. There 
must be indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of the muscles, 
compared with the sound side. Tests of strength and endurance 
compared with the sound side must demonstrate positive 
evidence of impairment. 38 C.F.R. § 4.56(d)(3).

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function. 

If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4) (2005).

Considering the evidence in light of the above-noted 
criteria, the Board finds that the veteran's residuals of a 
shell fragment wound of the abdomen involves no more than 
overall moderately severe disability, for which no more than 
the current 30 percent rating is assignable.

During the course of this appeal, in a March 2004 rating 
decision, the RO granted a 30 percent rating effective from 
the date of the veteran's claim, based on its consideration 
of February 2004 VA examination findings.  The Board notes, 
however, notes nature of the veteran's shell fragment wounds 
to Muscle Group XIX are not of the type or degree 
contemplated for the next higher rating of 50 percent for 
severe disability as described above.  The clinical evidence 
after service strongly suggests that the abdominal wall wound 
healed, with no evidence of intestinal obstruction or 
evidence of an incisional hernia.  In addition, there is no 
evidence of bone damage, extensive debridement, prolonged 
infection, sloughing of soft parts or intermuscular binding.  
Furthermore, there are no clinical findings showing ragged, 
depressed, and adherent scars that would indicate wide damage 
to muscle groups in the missile track.  The veteran's entry 
wound scar and surgical scar, clinically described as 
nontender, noninflamed, not elevated and not depressed, have 
been taken into consideration in the 30 percent rating 
currently assigned as well as consistent complaints of 
abdominal pain, fatigue, weakness and evidence of inability 
to keep up with work requirements.  Clinical findings in 
September 2003 reflected that the Board's abdomen was soft 
and nontender with subjective complaints of pain on straight 
leg testing with no enlargement of the liver and spleen ("no 
hepatosplenomegaly") or masses.  

While the Board notes that there is evidence of retained 
fragments in the area of the veteran's abdomen, the evidence 
does not demonstrate that such retained fragments cause 
impairment of any abdominal organ function.  In fact, a CT of 
the abdomen revealed that the liver, spleen, pancreas, 
kidneys and adrenal gland were unremarkable in appearance and 
there was no adenopathy and no ascites within the abdomen.  
The Board also observes that in August 2004, the veteran 
underwent surgery for an inguinal hernia; however, there is 
no indication that the inguinal hernia was related to or in 
any way affected his muscle injury.  

The Board has considered the veteran's contentions concerning 
the severity of his muscle injury.  However, he has not 
pointed to or introduced evidence to support the type and 
degree of symptomatology required for a 50 percent rating.  
The Board finds that a 30 percent rating is consistent with 
the veteran descriptions of his symptomatology, as well as 
pertinent, recent medical  findings to include postoperative 
abdominal muscle strain and tenderness bilaterally.   

Accordingly, the Board concludes that a rating in excess of 
30 percent is not warranted for muscle disability as the 
residual of SFW of the abdomen.

The Board also finds that, while a 10 percent rating was 
initially assigned for based on tender, residual scarring, 
the current record presents no basis for assignment of any  
separate, compensable rating for a scar in addition to his 30 
percent rating based on muscle injury.  Here, the veteran's 
post-operative scar has consistently been described as well-
healed, non-adherent, non- tender, and essentially 
asymptomatic.  There also is no medical evidence that the 
veteran's scar results in any limitation of motion of the 
abdomen.  As such, there is no basis for assignment of a 
compensable rating under any pertinent diagnostic criteria.  
See  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (as 
in effect prior to and since Aug. 30, 2002 

In sum, the Board notes that, while there is evidence of 
scarring of the abdomen due to the shell fragment wound, 
there is no evidence that any scar results in impairment of 
function, is unstable, or is tender and/or painful, so as to 
warrant assignment of an additional, compensable rating for 
such scars.  Moreover, while the record reflects findings of 
pain/tenderness in the abdominal area, these findings are not 
specific to the scars, and further, have already been 
considered in assigning the 30 percent rating based on muscle 
injury.  Assignment of additional  rating under the scar 
codes on the basis of such findings is, thus, prohibited.  
See 38 C.F.R. § 4.14.

The above determinations are based on consideration of 
pertinent provisions of the rating schedule.  Additionally, 
the Board finds that there is no showing that the veteran's 
residuals of shell fragment wound of the abdomenreflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (addressed in the January 
2005 rating decision).  In this regard, the Board notes that 
the disability has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the claim for a disability 
rating in excess of 30 percent for residuals of a shell 
fragment wound of the abdomen must be denied.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the claim, the doctrine is not applicable..  See 
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 




ORDER

A disability rating in excess of 30 percent for residuals, 
SFW of the abdomen, status post surgical exploration, with 
abdominal pain is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


